Citation Nr: 1810594	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-22 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right foot disability, claimed as frostbite of the feet.

2.  Entitlement to service connection for a bilateral foot disability, claimed as frostbite.

3.  Entitlement to service connection for a right big toe disability.

4.  Entitlement to service connection for a psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issues of entitlement to service connection for a bilateral foot disability, a right toe disability, and a psychiatric disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A December 1994 rating decision denied service connection for a right foot disability, claimed as frostbite.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 1994.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  After the December 1994 rating decision additional relevant original service medical records were received.  


CONCLUSION OF LAW

Because relevant service records were received following the December 1994 denial of service connection for a right foot disability, claimed as frostbite of the feet, the claim of entitlement to service connection for a right foot disability must be reconsidered.  38 C.F.R. § 3.156(c) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and decision on a claim, and the subsequent filing of a timely substantive appeal, a rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2017).  

A claim for which there is a final decision shall be reconsidered regardless of whether new and material evidence is submitted if relevant official service department records that existed, but had not been procured at the time of the decision are subsequently procured.  38 C.F.R. § 3.156(c)(1) (2017).  Relevant service department records include those that are related to a claimed in-service event, injury, or disease regardless of whether or not the Veteran is mentioned by name.  38 C.F.R. § 3.156(c)(1) (2017).  Excluded are service department records that VA could not have procured because they did not exist or because the claimant failed to provide sufficient information for them to be identified, located, and procured from the appropriate source.  38 C.F.R. § 3.156 (c)(2) (2017).

In June 1994, the Veteran claimed service connection for a right foot disability.  That claim was denied in a December 1994 rating decision.  Following that denial the Veteran did not initiate an appeal and in January 1995 the decision became final.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2017).  The Veteran initiated a request to reopen the claim in January 2007.  A June 2007 rating decision denied the request to reopen the claim based on a lack of new and material evidence.

Additional service medical records dated from October 1989 through November 1993 were procured after the December 1994 denial.  The December 1994 rating decision indicated that the available service medical records from December 1989 to November 1993 were reviewed and that there was no evidence of injury found following cold exposure.  The service medical records received by the Board document several complaints of right foot pain, swelling, and treatment.  The information contained in the records relates to the claim for service connection for a right foot disability and the assertion that the Veteran was treated while in service.  The Veteran's service medical records, which include detailed documentation about foot pain and treatment, were available, identifiable, and obtainable, but were not of record at the time of the previous denial and therefore not taken into consideration.
 
The Board finds that no analysis of whether new and material evidence has been received to reopen service connection for a right foot disability is necessary because reconsideration must be undertaken.  The effect of reconsideration is that the previous adverse decision is to be reviewed.


ORDER

Entitlement to service connection for a right foot disability must be reconsidered.  To that extent only, the appeal is granted.






REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the claims. 

The Veteran contends that he is entitled to service connection for a right toe disability, a bilateral foot disability, and a psychiatric disability, claimed as a depressive disorder.  

During the April 2015 hearing, the Veteran testified to service incidents that caused the right toe and right foot injury.  More specifically, the Veteran stated that during AIT a "tow buck" rolled onto his foot, causing immediate pain.  The Veteran asserts that he sought medical treatment, was informed that an X-ray showed a contusion, but no break, and that he was placed on rest.  The Veteran also stated that following exposure to extreme cold temperatures while in Korea, he began to experience immediate pain in the right foot and had to receive ongoing treatment.  The Veteran's service medical records show several complaints of right foot symptoms.  

The Veteran has not received an examination for the purpose of determining if a right toe or bilateral foot disability is service-connected.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the Veteran's testimony, and complaints of foot pain while in service, the Board finds that a VA examination is necessary.

A June 1994 VA examination indicates a diagnosis of chill blain injury to the feet, not frostbite, residuals.  No opinion has been provided regarding whether or not the claimed right foot disability is related to active service.  As a result, an examination is necessary.

The Veteran also testified that he is currently receiving benefits through the Social Security Administration (SSA) for depression.  To date, there is no indication in the record that those documents have been obtained.  VA must obtain all relevant VA, federal, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Those records may provide information pertinent to the Veteran's claims on appeal.  Accordingly, any available disability benefits records from the SSA should be obtained.

Clinical documentation dated after March 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after March 2014.

3.  Schedule the Veteran for a VA foot examination.  The examiner must review the claims file and should note that review in the report.  All opinions must consider the Veteran's lay testimony regarding the onset and duration of symptoms, and the service medical records showing complaints of right foot symptoms.  Please provide the basis for any diagnosis and a complete rationale for any opinion.  The examiner should provide the following opinions:

(a)  Diagnose all disabilities of the feet and right great toe.

(a) For each foot or right great toe disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot or right great toe disability is etiologically related to an in-service injury, disease, or event.  The examiner should discuss the service complaints of and treatment for right foot symptoms.

(b) For each foot or right great toe disability found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot or right great toe disability that constitutes arthritis or an organic disease or the nervous system manifested to a compensable degree within one year after separation from service. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


